 In the MRtter of STONE & WEESTER ENGINEERING CORPORATIONandIN-TERNATIONAL FEDERATION OF TECHNICAL ENGINEERS, ARCHITECTS &DRAFTSMEN'SUNION, A. F. of L.-LOCAL 105Case No. 1-R 2139.Decided-January 17,.1945Messrs.A. G. Eldredge, C. G. Bjork,and H.L. Bunce, Jr.,of Boston,Mass.,for the Company.Messrs. J. Lawrence Raimist, Harry P. Grages, Maurice Scott,andHerbert B. Powers,of Boston, Mass., for the A. F. of L.Mr. N. C. Mancinelli,of Boston, Mass., andMr. Frederick Roach,of Wollaston,Mass.,for the Association.Miss Ruth E. Blie field,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Federation of Technical'Engineers, Architects and Draftsmen's Union, A. F. of L., Local 105,herein called the A. F. of L., alleging that a question affecting com-merce had arisen concerning the representation of employees of Stone& Webster Engineering Corporation, "Boston, Massachusetts, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before John W. Coddaire, Jr.,Trial Examiner.Said hearing was held at Boston, Massachusetts,on November 13, 1944.The Company, the A. F. of L., and Em-ployees' Association of Stone & Webster Engineering Corporation,herein called the Association, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses and to introduce evidence bearing on the issues.The Association filed a motion to Expunge Excerpts from the Corpora-tion's Brief, and a Motion to Expunge Excerpts from the Petitioners'Brief.Inasmuch as our findings of fact are made on the basis of therecord only, we disregard allegations of facts extraneous thereto, orirrelevant arguments presented in the briefs, and the motions are60 N. L. R. B., No. 24.124 STONE & WEBSTER ENGINEERING CORPORATION125therefore denied, as being superfluous.The Association's requestfor oral argument is also denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStone & Webster Engineering Corporation was incorporated inMassachusetts in 1929, and is engaged in the preparation of plans andspecifications for the construction and direction of power plants, oilrefineries, and other chemical and industrial plants. It maintains itsprincipal offices in Boston, Massachusetts, with other offices in Chicago,Illinois;Houston Texas; Los Angeles, California; New York, NewYork; Philadelphia and Pittsburgh, Pennsylvania; San Francisco,California; and Washington, D. C.During 1943 the volume of theCompany's business exceeded $1,000,000 and more than 50 percent ofthe Company's services was rendered to clients outside the Common-wealth of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDInternational Federation of Technical Engineers, Architects andDraftsmen's Union, Local 105, affiliated with the American Federationof Labor, and Employees' Association of Stone & Webster Engineer-ing Corporation,' are labor organizations admitting to membershipemployees of the Company.III: THE QUESTION CONCERNING REPRESENTATIONOn September 25, 1944, the Association requested recognition as theexclusive bargaining representative of the employees in the designdivision of the Company. The Company stated that it would deal withthe Association on proof that it represented a majority of the group.Subsequently, the A. F. of L. notified the Company by letter that itclaimed to represent the technical employees in the design division,and that it had filed a petition with the Board.1 The Association introduced a copy of Its charter Into evidence.This was objectedto by the A.F. of L.on the ground that it is opposed to the incorporation of any labororganizations and contends that no bona fide labor organization incorporates.We findno merit in this objection and it is hereby overruled. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. of L.represents a substantial number ofemployees inthe unithereinafter found appropriate.2We findthat a questionaffectingcommerce has arisen concerningthe representationof employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe A. F. of L. seeks a unit consisting of all technical engineering,architectural and other technical employees in the design division ofthe Company in its Boston offices, including but not limited to techni-cal engineers, architects, draftsmen, designers, bill of material writers,checkers, tracers, detailers, squad bosses, but excluding clerical andblueprint employees, and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action. The Company is insubstantial accord with the unit as requested by the A. F. of L., exceptthat it desires the inclusion of squad clerks, and the A. F. of L. desirestheir exclusion.The Association agrees with the A._F. of L. as to the compositionof a unit confined to the design division, but would include in the unit,in addition to the design division employees, all technical, engineering,and architectural employees in the other divisions of the EngineeringDepartment .3The Engineering Department of The Company is composed of -10divisions, among which is included the design division.The recordshows that the design division Js carried on a separate pay roll, asdistinguished from the other divisions which are carried on the so-called Engineering pay roll.The employees in the design divisionare paid weekly, and receive overtime pay, while the employees in theother divisions of the Engineering Department are paid monthlyon a straight salary basis. In,the Company's main office the designdivision is, and always has been located on a separate floor, and hasalways been somewhat segregated from the other divisions in the De-2 The Field Examiner reported that the A. F. of L. submitted 143 application for mem-bership cards;that the names of 138 persons appearing on the cards were listed on theCompany's pay roll of October 16, 1944, which contained the names of 470 employees inthe appropriate unit ; and that the cards were dated as follows :February 1944, 1May 194,4, 9August 1944, 15-November 1944, 3March 1944,25June 1944,20September 1944, 25Undated, 3 -April 1944, 23July 1944, 10October 1944, 9The Association submitted 71 application cards.The names of 70 persons appearingon the cards were contained in the aforesaid pay roll. The cards were dated as follows :May 1944, 64August 1944, 1October 1944, 68The Association,while requesting a unit which would encompass employees in alldivisions of the Engineering Department admits that it has as yet obtained no employeesas members in its organization,other than employees-in the design division. STONE & WEBSTER ENGINEERING CORPORATION127partment.While the whole process of planning, designing, construct-ing, and directing of plants by the Company is interrelated, the de-sign division is engaged entirely in handling one phase of these opera-tions, the drafting of plans, designs, and specifications.The recordindicates that while there is some consultation and contact betweenthe employees in the other divisions of the Engineering Departmentand the design division, the design division has always been consideredas being functionally separable.It also appears that the qualifications for positions in the designdivision are not as high as for those in the other divisions in theEngineering Department.The employees classified as engineers inthe other divisions apparently are required to have higher technicalskill and educational background than the design division employees 4Inasmuch as it appears that the design division is functionally andadministratively distinct from the other divisions in the EngineeringDepartment, and since the proposed unit of design division employeesapparently includes all non-professional employees in the Company'sBoston headquarters' office engaged in drafting plans, designs, andspecifications, we find that the appropriate unit should be confined tothat division.The parties were agreed that the unit in the design division shouldinclude all technical engineering, architectural, and other technicalemployees such as draftsmen, designers, bill of material writers, check-ers, tracers, detailers, and squad bosses,,, and should exclude all super-visory 6 and clerical employees.7There was some dispute as to theinclusion or exclusion of the squad clerks.Squad clerks:The company contends that the squad clerks in thedesign division are apprentices, and should therefore be included inthe unit. - The A. F. of L. contends that they are clerical employees,"and desires their exclusion on that basis.,The squad clerks' duties consist of handling time records and run-ning errands for other employees in the division.Four of the A. F.of L's witnesses testified that in their spare time these clerks sit ata table and read magazines and books. The Company contends thatSeeMatter of General Electric Company,57 N. L. It. B. 81,' in which the Board heldthat draftsmen and professional engineers might appropriately be in a single unit, if theyso desire.and directed that self-determination elections be held in each group to deter-mine the wishes of the employees in the two groups'At the beginning of the hearing the A. F. of L. requested the exclusion of the squadbosses,or assistant engineers.Later, however, it was agreed by all parties that theseemployees are not supervisory employees and should be included in the unit.In accordancewith the agreement of the parties we shall include the squad bosses within the unit.SeeMatter of Federal Shipbuilding and Drydock Co.,55 N. L. It. B. 1438.The employees,in following categories were agreed to be supervisory employees : -design managers,production managers,designing engineers,and chief clerk of files andtime--7 Included are blueprint machine operators,stenographers,typists, and clerks.8 The A. F. of L.stated that it could not accept squad clerks as members since anotherA. F. of L. union claims jurisdiction over them as clericals. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese squad clerks were, and are, put in the design division becausethey, had expressed a desire to learn designing or tracing, and intheir spare time they are. expected to practice these skills to preparethem for promotion in the division. It appears that the Companypolicy prior to the war was to promote such employees as showedaptitude to positions in the design division, but-this has not been doneto any great extent recently. Since it appears that the work of theseemployees is primarily clerical, we shall exclude them from theunit.We find that all technical engineering, architectural and other tech-nical employees s in the design division of the Company's Bostonheadquarters' office, including squad bosses or assistant engineers, butexcluding squad clerks, clerical employees, design managers, pro-duction managers, designing engineers, and chief clerk of files 'and'time and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-, Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Stone & WebsterEngineering Corporation, Boston, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director- for the First Region, acting, in'This willinclude all designers,billof material writers, draftsmen,junior draftsmen,tracers, checkers,detailers,and any other technical employees-in" the design division whosework brings themwithin thepurview of the unit as defined above. STONE & WEBSTER ENGINEERING CORPORATION129this matter as agent for the National Labor Relations Board and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during - the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in theat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by International Federation of Technical Engineers, Ar-chitects and Draftsmen's Union, Local 105 affiliated with the Ameri-can Federation of Labor, or by Employees Association of Stone &Webster Engineering Corporation, for the purposes of collective bar-gaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.628563-45--vol. 60--10